NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                               JESSE M., Appellant,

                                         v.

            DEPARTMENT OF CHILD SAFETY, G.S., Appellees.

                              No. 1 CA-JV 20-0314
                               FILED 3-4-2021


            Appeal from the Superior Court in Maricopa County
                              No. JD532080
                 The Honorable Jeffrey A. Rueter, Judge

                                   AFFIRMED


                                    COUNSEL

Robert D. Rosanelli, Phoenix
Counsel for Appellant

Arizona Attorney General’s Office, Mesa
By Amanda Adams
Counsel for Appellee Department of Child Safety
                           JESSE M. v. DCS, G.S.
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Samuel A. Thumma delivered the decision of the Court, in which
Presiding Judge Kent E. Cattani and Judge Brian Y. Furuya joined.


T H U M M A, Judge:

¶1           Jesse M. (Father) challenges the superior court’s order
terminating his parental rights to his daughter G.S. Because Father has
shown no error, this court affirms.

                FACTS AND PROCEDURAL HISTORY

¶2            G.S. was born in May 2010 to Father and A.S. (Mother). G.S.
lived with Mother and her maternal grandmother in California until July
2018, when Mother took G.S. to Arizona to visit Mother’s cousin. Mother
returned to California the next month but left G.S. behind without
explanation. When the Arizona Department of Child Safety (DCS)
investigated, Mother refused to cooperate or provide DCS with her address.
As Father could not be located, DCS filed a dependency petition as to both
parents.

¶3            The superior court adjudicated G.S. dependent as to both
parents in February 2019, approving a case plan of family reunification and
placing G.S. with Mother’s cousin. Despite outreach and encouragement
from DCS, Father did not visit or have contact with G.S. for more than a
year. In August 2019, after the court changed the case plan to severance and
adoption, DCS moved to terminate Father’s parental rights based on
abandonment. See Ariz. Rev. Stat. (A.R.S.) § 8-533(B)(1) (2021).1

¶4            The superior court originally exercised temporary emergency
jurisdiction over the dependency proceedings under A.R.S. § 25-1034,
Arizona’s version of the Uniform Child Custody Jurisdiction Enforcement
Act (UCCJEA). During the May 2020 severance trial, however, Father
referenced a California child support order. After briefing from the parties,
and a UCCJEA conference with the Riverside, California commissioner
who issued the child support order, the superior court determined that


1Absent material revisions after the relevant dates, statutes and rules cited
refer to the current version unless otherwise indicated.


                                     2
                             JESSE M. v. DCS, G.S.
                             Decision of the Court

because the order “did not include any child custody” provisions, it did not
implicate the UCCJEA. Accordingly, the superior court found that Arizona
had jurisdiction over the severance proceedings and was the child’s home
state for UCCJEA purposes. Both findings are supported by the record and
neither is challenged on appeal.

¶5             After trial, the court granted DCS’ petition to terminate based
on abandonment, also finding that severance was in G.S.’ best interests.
This court has jurisdiction over Father’s timely appeal pursuant to Article
6, Section 9, of the Arizona Constitution, A.R.S. §§ 8-235(A), 12-2101(A) and
12-120.21(A) and Ariz. R.P. Juv. Ct. 103–04.2

                                 DISCUSSION

¶6             As applicable here, to terminate parental rights, a court must
find by clear and convincing evidence that at least one statutory ground
articulated in A.R.S. § 8-533(B) has been proven and must find by a
preponderance of the evidence that termination is in the best interests of the
child. See Kent K. v. Bobby M., 210 Ariz. 279, 288 ¶ 41 (2005); Michael J. v. Ariz.
Dep’t of Econ. Sec., 196 Ariz. 246, 249 ¶ 12 (2000). Because the superior court
“is in the best position to weigh the evidence, observe the parties, judge the
credibility of witnesses, and resolve disputed facts,” this court will affirm
an order terminating parental rights as long as it is supported by reasonable
evidence. Jordan C. v. Ariz. Dep’t of Econ. Sec., 223 Ariz. 86, 93 ¶ 18 (App.
2009) (citation omitted).

¶7           Father’s sole argument on appeal is that the court erred in
finding abandonment. Abandonment is defined as

               the failure of a parent to provide reasonable
               support and to maintain regular contact with
               the child, including providing normal
               supervision. Abandonment includes a judicial
               finding that a parent has made only minimal
               efforts to support and communicate with the
               child. Failure to maintain a normal parental
               relationship with the child without just cause
               for a period of six months constitutes prima
               facie evidence of abandonment.



2Although Mother’s parental rights to G.S. were also terminated, she is not
a party to this appeal.


                                        3
                           JESSE M. v. DCS, G.S.
                           Decision of the Court

A.R.S. § 8-531(1). “[A]bandonment is measured not by a parent’s subjective
intent, but by the parent’s conduct: the statute asks whether a parent has
provided reasonable support, maintained regular contact, made more than
minimal efforts to support and communicate with the child, and
maintained a normal parental relationship.” Michael J., 196 Ariz. at 249–50
¶ 18. “‘What constitutes reasonable support, regular contact, and normal
supervision varies from case to case.’” Id. at 250 ¶ 20 (citation omitted).
“Therefore, questions of abandonment . . . are questions of fact for
resolution by the trial court,” to which this court defers. Maricopa Cnty. Juv.
Action No. JS-500274, 167 Ariz. 1, 4 (1990).

¶8            Father has not shown the superior court abused its discretion
in finding abandonment. Father had limited and intermittent contact with
G.S. for her entire life and is currently on felony probation in California for
physically harming her. The record reflects that Father failed to provide
G.S. with normal supervision or regular contact both before and after she
moved to Arizona. And despite being ordered to pay child support, Father
produced no evidence of any such payments besides his own contradicted
testimony, which the court did not find persuasive.

¶9            The court found Father failed to “maintain a normal parental
relationship” or to “undertake any of the myriad of responsibilities
associated with parenting.” Father does not challenge these findings, which
the record supports. Instead, Father variously blames Mother, Mother’s
family and DCS for “prevent[ing]” him “from having a normal parental
relationship” with G.S., urging reversal on these grounds. See Calvin B. v.
Brittany B., 232 Ariz. 292, 297 ¶ 21 (App. 2013). But unlike the father in
Calvin B., who “actively sought more involvement with [his] son than [his
ex-wife] would allow,” Id. at 297 ¶ 22, Father has shown no efforts to
meaningfully bond with G.S. and thus cannot claim that any such efforts
were frustrated. See Michael J., 196 Ariz. at 251 ¶ 25 (“The burden to act as a
parent rests with the parent, who should assert his legal rights at the first
and every opportunity.”); Pima Cnty. Juv. Severance Action No. S–114487, 179
Ariz. 86, 99 (1994) (affirming termination where the parent “failed to
promptly and persistently grasp the opportunity to develop a relationship
with his child or assert his legal rights”). Eight years of intermittent visits
without financial support, cards, gifts, or letters, followed by two years of
no more than the occasional phone call, do not constitute “regular contact,
[or] normal supervision.” Michael J., 196 Ariz. at 250 ¶ 20 (citation omitted).

¶10           Father has failed to show the superior court’s findings were
not supported by sufficient evidence or were otherwise an abuse of
discretion. Thus, the abandonment finding is affirmed. And, although not


                                      4
                        JESSE M. v. DCS, G.S.
                        Decision of the Court

challenged by Father, the record supports the superior court’s best–
interests findings.

                           CONCLUSION

¶11          Because Father has shown no reversible error, the order
terminating his parental rights to G.S. is affirmed.




                      AMY M. WOOD • Clerk of the Court
                      FILED: AA




                                     5